                        Case 6:20-cr-00097-ADA Document 89 Filed 08/31/21 Page 1 of 2




                                         UNITED STATES DISTRICT COURT
                                           WESTERN DISTRICT OF TEXAS
                                                        WACO DIVISION
                                                        WACO

               UNITED STATES OF AMERICA                             §
                                                                    §
               vs.                                                  §   NO:   WA:20-CR-00097(1)-ADA
                                                                    §
                1 CECILY ANN AGUILAR                                §

                                                ORDER SETTING SCHEDULE

                     The Court enters the following schedule upon Defendant's plea of "Not Guilty" at
              Arraignment.

                                                        MOTIONS HEARING

                                                                            9:00
          Hearing on all pending motions in this case is set for 9:00 A.M. on    AM
                                                                               October    10/October
                                                                                             5 20 1
                                                                                       5, 2021,        5, 2021 TEXAS.
                                                                                                    atWACO,



                                                PLEA AGREEMENT DEADLINE

              Pursuant to Federal Rules of Criminal Procedure 11(e)(5) and the holding of the FifthCircuit Court of Appeals in U



                                  10/October
                                     20 1    11, 2021

                                                                                              9:00 AM
                      Jeffrey C. Manske       10/October
                                                 9 20 1  19, 2021




                                                         TRIAL SETTING

           Juryselction adtrial FLOOR, 800 FRANKLIN AVENUE, WACO, TEXAS. Counsel should be prepared forcommencement of t
ROOM NO.1, 3rd
                                    1/0November
                                       82 1     8, 2021 9:00 AM




                      Upon commencement of trial on the merits, counsel for the United States of America
              must file a request for instructions (F.R.Cr.P. 30) covering the essential elements of each offense
              for which the Defendant is actually put to trial. Defendant's requests also are to be submitted at
              the commencement of the trial.
          Case 6:20-cr-00097-ADA Document 89 Filed 08/31/21 Page 2 of 2




        (Note: The Court prefers that the request for instructions be filed at least five (5) days
before the jury trial begins by both parties.)

       Requests are to be supported by authority and are to be submitted in duplicate; each
request is to be headed with the number and style of the case and identified as to party. For
example:

       Government's Request No. 1, 2, etc., or
       Defendant's Request No. A, B, etc.

       A space should be provided at the end of each request to reflect the Court's action
thereon. For example:

       Given ( )    Given as Modified ( )     Refused ( )




          (Date)                               JEFFREY C. MANSKE
                                               U.S. MAGISTRATE JUDGE



        SIGNED this 31st day of August, 2021.




                                                     Alan D Albright
                                                     UNITED STATES DISTRICT JUDGE
